UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1703


RANDY ALAN CARPENTER,

                    Petitioner - Appellant,

             v.

COMMISSIONER OF INTERNAL REVENUE,

                    Respondent - Appellee.



Appeal from the United States Tax Court. (Tax Ct. No. 5327-17 L)


Submitted: December 17, 2019                                Decided: December 19, 2019


Before KING, FLOYD, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Randy Alan Carpenter, Appellant Pro Se. Kathleen E. Lyon, Teresa E. McLaughlin, Tax
Division, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Randy Alan Carpenter appeals from the tax court’s orders: (1) sustaining the

Commissioner’s notice of federal tax lien and intent to levy with respect to Carpenter’s

outstanding liability ordered as restitution in his criminal tax case, and (2) denying his

motion for reconsideration. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the tax court. Carpenter v. Comm’r, Tax

Ct. No. 5327-17 L (T.C. May 16, 2019; Apr. 18, 2019). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2